Citation Nr: 0936905	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  06-24 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent for 
herniated nucleus pulposus L3-4 with degenerative joint 
disease L4-5 and L5-S1.  

2.  Entitlement to service connection for a right lower 
extremity condition, claimed as numbness.

3.  Entitlement to service connection for a left lower 
extremity condition, claimed as numbness.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

6.  Entitlement to service connection for night sweats, to 
include as due to undiagnosed illness.

7.  Entitlement to service connection for joint aches, to 
include as due to undiagnosed illness.  

8.  Entitlement to service connection for muscle fatigue, to 
include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to April 
1981 and from January 1988 to January 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

A videoconference hearing was held in July 2009 before the 
undersigned Veterans Law Judge (VLJ).  At that time, the 
record was held open for 60 days so that the Veteran could 
submit additional medical evidence.  To date, such evidence 
has not been received.  

The Board notes that in his July 2005 notice of disagreement, 
the Veteran indicated that he was not appealing the claim for 
increase regarding his service-connected back condition.  
This issue, however, was included in the July 2006 Statement 
of the Case (SOC).  The Veteran also did not include this 
issue in his July 2006 Form 9.  Notwithstanding, the RO 
addressed the issue in the November 2008 Supplemental 
Statement of the Case (SSOC).  The RO essentially treated 
this issue as on appeal and the Veteran has provided 
testimony relevant to this issue.  Accordingly, the Board 
accepts this issue as on appeal.  See Percy v. Shinseki, 23 
Vet. App. 37 (2009).  

The issues of entitlement to an evaluation greater than 10 
percent for service-connected lumbar spine disability; and 
service connection for right and left lower extremity 
conditions, sleep apnea, night sweats, joint aches, and 
muscle fatigue are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Resolving reasonable doubt in the Veteran's favor, currently 
diagnosed GERD is related to medication used to treat his 
service-connected back disability.  


CONCLUSION OF LAW

Service connection for GERD is warranted.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2008).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify and to assist claimants 
in substantiating their claims for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159 (2008).  In light of the favorable decision to grant 
service connection for GERD, any error in the timing or 
content of VCAA notice or assistance with regard to this 
issue is considered moot.

II. Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disability.  38 C.F.R. § 3.310 (2008). This 
includes disability made chronically worse by service- 
connected disability. Allen v. Brown, 7 Vet. App. 439 (1995).  
The Board notes that there was an amendment to the provisions 
of 38 C.F.R. § 3.310 during the pendency of this appeal.  See 
71 Fed. Reg. 52744- 47 (Sept. 7, 2006).  The amendment sets a 
standard by which a claim based on aggravation of a non-
service-connected disability by a service-connected one is 
judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen, 
it was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre- aggravation baseline level of disability for 
the non-service- connected disability before an award of 
service connection based on aggravation may be made.  This 
had not been VA's practice, which suggests that the recent 
change amounts to a substantive change in the regulation.  
For this reason, and because the Veteran's claims were 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is more favorable to the claimant.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In his July 2006 Form 9, the Veteran reported that he 
developed acid reflux shortly after his return from Iraq.  He 
also stated that he was given Ibuprofen for pain and that 
this contributed to his reflux.  At the July 2009 hearing, 
the Veteran reported that he was not sure when his GERD 
started but he has had problems on and off for years.  He 
also reported indigestion during service and he feels that it 
eventually resulted in GERD.  He testified that he can no 
longer take pain medication because of an intestinal bleed 
caused by high doses of ibuprofen.  

VA medical center (VAMC) records show a diagnosis of GERD.  
In March 2006, the Veteran was seen for a follow-up of 
various medical problems including GERD.  It was noted that 
"EGD revealed gastritis likely due to chronic NSAIDs 
[nonsteroidal anti-inflammatory drugs] and alcohol use."  

VA examination in July 2008 included a diagnosis of history 
of gastritis and GERD with 2 life-threatening GI bleeds in 
July and August of 2007.  The examiner indicated that the 
actual cause or etiology of the bleed remained unclear but 
that the effects of alcohol and NSAID intake were strongly 
suspected by treating clinicians.  
The examiner opined that it was at least as likely as not 
that the GI bleed was caused by or a result of NSAID use for 
service-connected back condition.  An opinion regarding 
whether GERD was caused by NSAID use was not provided.  The 
Board notes that the Veteran is currently service-connected 
for gastrointestinal bleeding as secondary to service-
connected low back disability.  

Under the benefit-of-the-doubt rule, for the appellant to 
prevail, there need not be a preponderance of the evidence in 
his favor, but only an approximate balance of positive and 
negative evidence.  In other words, the preponderance of the 
evidence must be against the claim for the benefit to be 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Given the evidence set forth above, such a conclusion cannot 
be made in this case.  That is, although there is some 
indication alcohol use contributed to GERD, there is also a 
suggestion that it is related to medication used to treat 
service-connected back disability.  Therefore, resolving 
reasonable doubt in the appellant's favor, service connection 
for GERD is warranted.  See 38 C.F.R. § 3.102 (2008).  


ORDER

Service connection for GERD is granted.


REMAND

At the outset, the Board observes that a SSOC was most 
recently furnished on the appeal issues in November 2008.  In 
April 2009, additional VAMC records were received, which had 
been requested for the period from January 1992 to January 
1997.  This evidence was received prior to certification to 
the Board.  On review, the referenced evidence is pertinent 
to the Veteran's Gulf War claims (joint aches, night sweats, 
and muscle fatigue).  Thus, these issues must be remanded for 
initial consideration of this evidence and issuance of a 
SSOC.  See 38 C.F.R. §§ 19.31, 19.37 (2008).

Under the VCAA, VA has a duty to assist a veteran in the 
development of a claim.  This includes assisting with 
procuring relevant post-service treatment records and 
providing a VA examination when necessary.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2008).

The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

At the hearing, the Veteran reported upcoming VAMC 
appointments related to his back and lower extremities.  It 
was requested that the Veteran submit this evidence as well 
as any additional relevant VA records from August 2007 to the 
present.  As noted, this evidence has not been received.  It 
is, however, potentially relevant to the Veteran's remaining 
claims and the Board finds that additional VAMC records 
should be requested.  

	Evaluation of service-connected low back disability

The Veteran contends that the currently assigned 10 percent 
evaluation does not adequately reflect the severity of his 
low back disability.  In support of his claim, he submitted 
copies of his Family and Medical Leave (FMLA) forms dated in 
October 2007 and October 2008.  These documents indicate his 
medical condition requires ongoing medical management for 
chronic pain requiring extensive therapy and ongoing visits.  
It was also noted that during periods of increased symptoms, 
he will require absences.  

In his November 2004 claim, the Veteran stated that his back 
condition had gotten worse and that his legs were starting to 
show numbness due to such disability.  At the hearing, the 
Veteran reported that his back pain was increasing in 
severity and that it was affecting his everyday functioning.  
He further reported that he was scheduled for an MRI to see 
if a pinched nerve was causing his leg pain and numbness.  

The Board observes that under applicable rating criteria for 
the spine, associated objective neurologic abnormalities are 
separately evaluated.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Disease and Injuries of the Spine, Note (1) 
(2008).  

Service records contain an October 1991 nerve conduction 
study that showed chronic right L4/5 radiculopathy with 
evidence of mild denervation and reinnervation.  However, VA 
spine examination in June 2005 did not show radiculopathy or 
other associated neurologic abnormality.  VAMC record dated 
in April 2006 includes an assessment of leg pain.  There were 
no findings on examination.  It was noted that the pain was 
of uncertain etiology but might be a manifestation of 
diabetic neuropathy; however, given his most recent A1C, that 
seemed unlikely.

Evidence of record, to include the Veteran's own testimony, 
suggests an increase in the severity of his low back 
condition since the June 2005 examination.  Further, it is 
unclear whether the Veteran currently has radiculopathy of 
the lower extremities associated with his low back 
disability.  Therefore, the Board finds that additional VA 
examination is needed.  See 38 C.F.R. § 3.327 (2008); Green 
v. Derwinski, 1 Vet. App. 121 (1991).

	Service connection for sleep apnea

At the hearing, the Veteran testified that his sleep apnea 
has been going on for about 17 years and that he had trouble 
sleeping all the time.  He reported that during service he 
would wake up and have trouble breathing.  He indicated that 
symptoms have been consistent since then.  He also reported 
that he was a loud snorer during service and still is.  

Service records do not show complaints of or treatment for 
any chronic sleep or respiratory disorders.  Notwithstanding, 
the Veteran is competent to report difficulties sleeping, 
snoring, and problems breathing on awakening during service.  
See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) 
(appellant competent to testify regarding symptoms capable of 
lay observation). 

VAMC records show the Veteran carries a diagnosis of 
obstructive sleep apnea from a sleep study performed in March 
2000.  

Considering evidence of a current diagnosis, as well as 
credible lay evidence of problems during service and 
continuing to date, the Board finds that the requirements for 
a VA examination and medical opinion are met.  See 38 C.F.R. 
§ 3.159(c)(4) (2008); McLendon, supra.  

	Service connection for joint aches and muscle fatigue

In his November 2004 claim, the Veteran reported that he 
suffered from joint aches and muscle fatigue and believes 
these are related to his Gulf War service or to prescribed 
medications.  Evidence of record confirms service in 
Southwest Asia from January 1991 to April 1991.  Thus, the 
Veteran is a Persian Gulf veteran.  38 C.F.R. § 3.317(d) 
(2008).  

Service connection can be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability which became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.317(a)(1) (2008).  A "qualifying 
chronic disability" includes chronic disability resulting 
from an undiagnosed illness.  See 38 C.F.R. § 3.317(a)(2) 
(2008).  Signs or symptoms which may be manifestations of 
undiagnosed illness include muscle and joint pain.  See 38 
C.F.R. § 3.317(b) (2008).  

In his July 2006 Form 9, the Veteran stated that he was 
bitten by deer ticks and a brown recluse spider during active 
duty and he believes that these bites have led to his joint 
pain and muscle fatigue.  Service records confirm a spider 
bite on the right buttock in November 1978 and tick bites on 
the abdomen and chest in May 1989.  

At the hearing, the Veteran reported muscle fatigue in his 
legs and arms and testified that he first noticed it shortly 
after service.  He also clarified that the joint aches were 
in both knees, both shoulders, and his right wrist.  

VA examination in June 2005 included a diagnosis of 
degenerative changes of the shoulders supported by x-ray 
findings.  Thus, there is no evidence of undiagnosed illness 
pertaining to the shoulders.  The June 2005 examination 
included findings pertaining to the knees; however, x-rays of 
both knees were unremarkable and it is unclear whether the 
Veteran's complaints of pain are related to a diagnosed or 
undiagnosed illness.  Findings related to the right wrist 
were not noted.  Thus, the Board finds that additional 
examination is needed to ascertain the nature and etiology of 
the claimed joint aches (bilateral knees and right wrist) and 
muscle fatigue.  

Accordingly, the case is REMANDED for the following action:

1.	Request records from VAMC Iowa City for 
the period from August 2007 to the 
present.  Any records obtained or 
response received should be associated 
with the claims file.  

2.	Schedule the Veteran for an appropriate 
VA examination to determine the current 
severity of his service-connected low 
back disability.  The claims folder 
should be available for review and the 
examiner should indicate whether it has 
been reviewed.  

The examiner is requested to identify 
any associated neurologic abnormalities 
and specifically indicate whether there 
is any radiculopathy of the right or 
left lower extremity.  All findings 
should be reported in detail and any 
medical opinion provided should be 
supported by sufficient rationale.

3.	Schedule the Veteran for an appropriate 
VA examination for sleep apnea.  All 
necessary diagnostic tests, if any, 
should be completed.  The claims file 
should be available for review and the 
examiner should indicate whether it has 
been reviewed.  

After reviewing the file, the examiner 
should render an opinion as to whether 
the Veteran's currently diagnosed 
obstructive sleep apnea is related to 
active military service or events 
therein.  In making this determination, 
the examiner is requested to address 
the Veteran's reported history of 
snoring and difficulty breathing upon 
awakening during service.
        
It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.	Schedule the Veteran for an appropriate 
VA examination to determine the nature 
and etiology of his claimed joint aches 
in the bilateral knees and right wrist.  
All necessary diagnostic tests, if any, 
should be completed.  The claims file 
should be available for review and the 
examiner should indicate whether it has 
been reviewed.  

The examiner is requested to state 
whether the Veteran's bilateral knee 
and right wrist complaints are 
attributable to a diagnosed or 
undiagnosed illness.  The examiner is 
also requested to indicate whether 
there are any underlying disabilities 
to account for the complaints of muscle 
fatigue.  If the examiner cannot 
identify a disease or disability which 
causes these symptoms, the examiner 
should so state.

If the Veteran's bilateral knee and 
right wrist complaints are attributable 
to diagnosed illness and/or there is 
evidence of disability manifested by 
muscle fatigue, the examiner should 
render an opinion as to whether such 
disability is related to active 
military service or events therein.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean 	"within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should provide a complete 
rationale for any opinion provided.

5.	Upon completion of the above requested 
development and any additional 
development deemed appropriate, 
readjudicate the issues of entitlement 
to an increased evaluation for low back 
disability; and entitlement to service 
connection for right lower extremity 
condition, left lower extremity 
condition, sleep apnea, night sweats, 
joint aches, and muscle fatigue.  If 
the benefits sought on appeal remain 
denied, the appellant and his 
representative should be provided with 
a SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


